Case 2:21-cv-00678-JS-AYS Document 51-1 Filed 05/18/21 Page 1 of 2 PageID #: 305




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


                                                        Case No. 2:21-cv-00678-JS-AYS
   IN RE HAIN CELESTIAL HEAVY
   METALS BABY FOOD LITIGATION                               AFFIDAVIT IN SUPPORT OF
                                                              MOTION FOR ADMISSION
                                                                 PRO HAC VICE OF
                                                               SUSANA CRUZ HODGE



            I, SUSANA CRUZ HODGE, being duly sworn, hereby depose and say as follows:

            1.    I am a Member with the law firm of Lite DePalma Greenberg & Afanador, LLC

 located at 570 Broad Street, Suite 1201, Newark, New Jersey 07102.

            2.    I submit this affidavit in support of my motion for admission to appear as counsel

 pro hac vice to Plaintiff Charlotte Willoughby in the above-captioned case.

            3.    As shown in the Certificate of Good Standing annexed hereto, I am a member in

 good standing of the bar of the State of New Jersey.

            4.    There are no pending disciplinary proceedings against me in any state or federal

 court.

            5.    I have never been convicted of a felony.

            6.    I have never been censured, suspended, disbarred or denied admission or

 readmission by any court.

            7.    Attorney Registration Number: New Jersey – 046772006




                                                   1
 859308.1
Case 2:21-cv-00678-JS-AYS Document 51-1 Filed 05/18/21 Page 2 of 2 PageID #: 306




            8.   Wherefore, I respectfully submit that I be permitted to appear as counsel before

 this Court in the and advocate pro hac vice in the above-captioned case for Plaintiff Charlotte

 Willoughby.


                                              LITE DEPALMA GREENBERG
                                                    & AFANADOR, LLC

 Dated: May 18, 2021                           /s/ Susana Cruz Hodge
                                              Susana Cruz Hodge
                                              570 Broad Street, Suite 1201
                                              Telephone:(973) 623-3000
                                              Facsimile: (973) 623-0858
                                              E-mail: scruzhodge@litedepalma.com

                                              Attorneys for Plaintiff Charlotte Willoughby




                                                  2
 859308.1
